Citation Nr: 1141180	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-28 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to increased disability ratings for service-connected chronic lumbar strain with mild facet arthropathy and mild degenerative disc disease( previously evaluated as mechanical low back pain), rated as: 10 percent prior to September 27, 2010; and 20 percent, from September 27, 2010. 

2.  Entitlement to increased disability ratings for service-connected fibromyalgia, rated as: 10 percent prior to August 18, 2008; 20 percent from August 18, 2008 through September 26, 2010; and 40 percent from September 27, 2010. 

3.  Entitlement to increased disability ratings for service-connected restrictive airway disease, rated as: noncompensable prior to August 18, 2008; 10 percent, from August 18, 2008 through September 26, 2010; 30 percent from September 27, 2010. 

4.  Entitlement to increased disability ratings for a service-connected headaches, to include tension and migraine headaches, rated as: 10 percent prior to September 27, 2010; and 50 percent from September 27, 2010. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to May 1986 and from March 1987 to January 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia. 

The Board notes that during the pendency of this appeal, the RO increased the disability rating for each issue on appeal.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to any of these issues, therefore, the issues remain in appellate status. 

In October 2009, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with his claims file.  In June 2010, the Board remanded these issues for further development.  


FINDINGS OF FACT

1.  Prior to January 14, 2009, the Veteran's service-connected chronic lumbar strain with mild facet arthropathy and mild degenerative disc disease was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees. 

2.  From January 14, 2009, to September 26, 2010, the Veteran's service-connected chronic lumbar strain with mild facet arthropathy and mild degenerative disc disease was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, but was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

3.  From September 27, 2010, the Veteran's service-connected chronic lumbar strain with mild facet arthropathy and mild degenerative disc disease, was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

4.  Prior to August 18, 2008, the Veteran's service-connected fibromyalgia was not manifested by symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time. 

5.  From August 18, 2008 through January 13, 2009, the Veteran's service-connected fibromyalgia was not manifested by symptoms that are constant, or nearly so, and refractory to therapy.


6.  From January 14, 2009, the Veteran's service-connected fibromyalgia was manifested by symptoms that are constant, or nearly so, and refractory to therapy.

7.  Prior to August 18, 2008, the Veteran's service-connected restrictive airway disease was not manifested by forced expiratory volume in one second (FEV-1) of 71- to 80-percent predicted, or forced expiratory volume in 1 second/forced vital capacity (FEV-1/FVC) of 71 to 80 percent, or diffusion capacity of carbon monoxide, single breath [DLCO (SB)] 66- to 80-percent predicted.

8.  From August 18, 2008 through September 26, 2010, the Veteran's service-connected restrictive airway disease was not manifested by forced expiratory volume at one second is 56 to 70 percent predicted, or a ratio of forced expiratory volume at one second to forced vital capacity of 56 to 70 percent, or a diffusion capacity of the lung for carbon monoxide by single breath method of 56 to 65 percent predicted.

9.  From September 27, 2010, the Veteran's service-connected restrictive airway disease was not manifested by forced expiratory volume at one second is 40 to 55 percent predicted, or forced expiratory volume at one second/forced vital capacity ratio of 40 to 55 percent predicted, or a diffusion capacity of the lung for carbon monoxide by single breath method of 40 to 55 percent predicted, or a maximum oxygen consumption of 15 to 20 ml/kg/min.

10.  Prior to January 14, 2009, the Veteran's service-connected headache disability was not manifested by characteristic prostrating attacks averaging one in two months over the previous several months.

11.  From January 14, 2009, to September 27, 2010, the Veteran's service-connected headache disability was manifested by characteristic prostrating attacks averaging one in two months over the previous several months, but was not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

12.  From September 27, 2010, the Veteran's service-connected headache disability was manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to January 14, 2009, the criteria for an evaluation in excess of 10 percent for chronic lumbar strain with mild facet arthropathy and mild degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2011). 

2.  From January 14, 2009, to September 26, 2010, the criteria for an evaluation of 20 percent, but no higher, for chronic lumbar strain with mild facet arthropathy and mild degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2011). 

3.  From September 27, 2010, the criteria for an evaluation in excess of 20 percent for chronic lumbar strain with mild facet arthropathy and mild degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2011). 
 
4.  Prior to August 18, 2008, the criteria for an evaluation in excess of 10 percent for service-connected fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, Diagnostic Code 5025 (2011). 

5.  From August 18, 2008 through January 13, 2009, the criteria for an evaluation in excess of 20 percent for service-connected fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, Diagnostic Code 5025 (2011). 

6.  From January 14, 2009, through September 26, 2010, the criteria for an evaluation of 40 percent, but no higher, for service-connected fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, Diagnostic Code 5025 (2011). 

7.  From September 27, 2010, the criteria for an evaluation in excess of 40 percent for service-connected fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, Diagnostic Code 5025 (2011). 

8.  Prior to August 18, 2008, the criteria for entitlement to a compensable disability rating for service-connected restrictive airway disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, Diagnostic Code 6603 (2011). 

9.  From August 18, 2008 through September 26, 2010, the criteria for entitlement to a rating in excess of 10 percent for service-connected restrictive airway disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, Diagnostic Code 6603 (2011). 

10.  From September 27, 2010, the criteria for entitlement to a rating in excess of 30 percent for service-connected restrictive airway disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, Diagnostic Code 6603 (2011). 

11.  Prior to January 14, 2009, the criteria for entitlement to a rating in excess of 10 percent for a service-connected headache disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, Diagnostic Code 8100 (2011). 

12.  From January 14, 2009, to September 26, 2010, the criteria for entitlement to a rating of 30 percent, but no higher, for a service-connected headache disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, Diagnostic Code 8100 (2011). 

13.  From September 27, 2010, the criteria for entitlement to a rating in excess of 50 percent for a service-connected headache disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, Diagnostic Code 8100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  (The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)

In January 2005, prior to its adjudication of the claim at issue, the RO provided notice to the Veteran regarding VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.  A December 2008 letter also informed him of the information necessary to establish an disability rating, and his claims for entitlement to an earlier effective date were adjudicated by the Board in June 2010.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

With regard to the duty to assist, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, pursuant to a June 2010 Board remand, records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  As such, there is no indication in the record that any additional evidence, relevant to the issue prior to May 8, 2007, is available and not part of the record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was most recently afforded a VA examination in connection with his claims in September 2010.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, 
when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate, as the examination reports are predicated on a reading of pertinent medical records and provide findings relevant to the applicable rating criteria.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, each issue on appeal has been staged to reflect the state of the disability throughout the appellate period.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would over-compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  When rating a disability of the musculoskeletal system, functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Lumbar strain with mild facet arthropathy and mild degenerative disc disease

In the present case the Veteran is currently service connected for lumbar strain with mild degenerative disc disease, rated at 10 percent prior to September 27, 2010, and rated at 20 percent from September 27, 2010.  The Veteran's disability has been rated under the provisions of Diagnostic Code 5237.  The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were revised effective September 26, 2003.  Under these revised regulations, back disabilities are evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2011)

When determining the severity of musculoskeletal disabilities such as the ones at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45 (2011).

Prior to September 27, 2010, the Veteran was afforded two VA examinations and one private, comprehensive examination during the applicable rating period.  At the time of the May 5, 2005, VA examination, the Veteran described daily low back pain, causing two missed days of work per month.  He was able to ambulate normally without an assistive device, and he had no point tenderness on the lumbar spine, though some lumbar paraspinal muscle spasm was noted on forward flexion with palpation.  On examination, forward flexion of the lumbar spine was from 0 to 90 degrees, extension was from 0 to 20 degrees, rotation to the left was from 0 to 20 degrees, rotation to the right was from 0 to 25 degrees, left lateral bending was from 0 to 25 degrees, and right lateral bending was from 0 to 30 degrees.  Mild pain was reported throughout the range of motion, and that pain increased with repetitive motion, though range of motion remained intact.  There was no fatigue, weakness, or incoordination on repetitive testing.  There was no radiation of pain to the lower extremities.  Flare-ups were reported, which can occur every few days and are manifested by increased pain with no decreased range of motion or incoordination.

X-ray evidence revealed spina bifida occulta at the L5 level, with minimal degenerative facet changes at L5-S1 and mild degenerative disc disease at L3-4 and L4-5.  The Veteran was diagnosed with chronic lumbar spine strain with mild facet arthropathy and degenerative disc disease.  See VA examination report, May 9, 2005.  

A private examination report, authored in October 2007, noted lumbar flexion to 90 degrees and extension to 10 degrees.  See Private report, October 6, 2007. 

At the time of the Veteran's January 2009 VA examination, he reported stiffness and numbness, as well as pain in the lower spine which was constant.  The pain was localized, described as sharp and cramping and a 10/10.  He stated that his lumbar disability had not resulted in incapacitation to date.  On examination, his gait was normal, as was his posture.  He did not require any assistive device for ambulation.  Range of motion of the lumbar spine was from 0 to 125 degrees of flexion, with pain at 45 degrees, 0 to 10 degrees of extension, with pain at 10 degrees, 0 to 30 degrees of right lateral flexion, with pain at 20 degrees, 0 to 20 degrees of left lateral flexion, with pain at 10 degrees, 0 to 30 degrees of right rotation, with pain at 25 degrees, and 0 to 15 degrees of left rotation, with pain at 10 degrees.  Spinal function was additionally-limited by repetitive use (pain, fatigue, weakness, lack of endurance, and incoordination), however there was no additional limitation of motion.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent root involvement.  There was no change in the Veteran's prior diagnosis.  See VA examination report, January 14, 2009.

As such, during the appellate period prior to September 27, 2010, the Veteran's lumbar spine disability is properly rated at 10 percent through January 13, 2009, as medical evidence of record does not demonstrate a limitation of flexion greater than 30 degrees, but not greater than 60 degrees.  As of January 14, however, and pursuant to the directives of DeLuca, the Veteran's forward flexion is only to 45 degrees with pain.  Resolving all doubt in favor of the Veteran, the Board has determined that his lumbar spine disability should be increased to 20 percent disabling as of January 14, 2009.  A higher rating is not warranted, however, because there is no evidence to show that forward flexion is limited to 30 degrees or less, and there is no evidence of ankylosis.

During the Veteran's October 2009 Board hearing, he testified that his lumbar pain had increased since his January 2009 VA examination.  He stated that, at times, he was forced to walk with a cane.  See Transcript, p. 11.

The Veteran was afforded an additional VA examination in September 2010.  At that time, he reported chronic lumbar pain (daily), with intermittent episodes of stiffness, muscle spasms, and locking.  He denied any weakness or falls, as well as urinary symptoms and incapacitating episodes.  He used a back brace occasionally, which helped partially.  He generally did not use any assistive devices for ambulation, and he was able to walk a half-mile before the pain worsened.  He had used a can in the past.  He was able to perform activities of daily living independently, but he was unable to work due to the pain.  

On examination, the Veteran was able to walk on this heels and toes.  Forward flexion was from 0 to 70 degrees with pain throughout range of motion.  Extension was from 0 to 10 degrees on the first attempt, and then from 0 to 5 degrees on the second, with pain throughout.  Bilateral lateral flexion was from 0 to 15 degrees, left lateral rotation was from 0 to 20 degrees, and right lateral rotation was from 0 to 15 degrees.  See VA examination report, September 27, 2010.

From September 27, 2010, there is no evidence of record to demonstrate that the Veteran's forward flexion was limited to 30 degrees or less, and there is no evidence of ankylosis during this period.  As such, a rating in excess of the assigned 20 percent is not warranted for the Veteran's lumbar disability from September 27, 2010.




Fibromyalgia

The Veteran's fibromyalgia is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5025, for fibromyalgia (fibrositis, primary fibromyalgia syndrome), and is assigned a 10 percent rating, prior to August 18, 2008, a disability rating of 20 percent, from August 18, 2008 through September 26, 2010, and a disability rating of 40 percent, from September 27, 2010. 

Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 

Under Diagnostic Code 5025, a rating of 10 percent is warranted for fibromyalgia symptoms that require continuous medication for control.  A 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent rating is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025. 

Prior to August 18, 2008, the Veteran was afforded a VA examination in May 2005 to assess the severity of his service-connected fibromyalgia, as well as a private examination in October 2007.  In May 2005, the Veteran reported that his symptoms began following the Gulf War.  He described these symptoms as myalgias, fevers, and painful/achy bones (which is the most significant manifestation).  The pain was most severe in the low back, neck, shoulders, elbows, and toes.  He also reported a rash on his hands, blisters on his feet, muscle twitching, muscle weakness, and fatigue.  He stated that he did not do a lot of weight lifting due to muscle fatigue.  He also stated that these episodes generally begin with a headache.  He self-treated with alcohol, exercise, and heat.

On examination, strength in the bilateral upper and lower extremities was 5/5.  Stance and posture were erect, squat was intact, the Veteran was able to stand on his toes and walk on his toes, ambulation/gait was normal, and coordination was steady.  Tender points were noted bilaterally near the trapezius muscles.  Cranial nerves II through XII were grossly intact.  Grip strength was 5/5, bilaterally.  Finger-to-nose-to-finger testing was intact, as was heel-to-shin testing.  Alternating movements were intact, Romberg test was negative, temperature was grossly intact, as was light touch and pinprick.  Reflexes were 2+ (biceps, patellar, and Achilles).  Plantar reflexes were intact.  The Veteran's diagnosis of fibromyalgia was confirmed, with 5/18 tender points present following a complete examination.  The Veteran did not report losing any time from work due to his symptoms, nor did he report periods of incapacitation.  With therapy, the examiner opined that the Veteran should be able to continue working full-time.  See VA examination report, May 5, 2005.

The October 2007 private report documented complaints of chronic muscle aches that affected the shoulders, arms, and legs.  Headaches were associated with these symptoms.  Other symptoms included fatigue and a rash.  Following a sensory examination, there were no gross defects.  Strength was 5/5 for major muscle groups.  An assistive device was not used.  See Private Report, October 6, 2007.

Although additional VA treatment reports are of record prior to August 18, 2008, there are no records which indicate a greater degree of severity for fibromyalgia during this period.  Based on the symptomatology described above, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5025 for the Veteran's service-connected fibromyalgia for the period prior to August 18, 2008.  The probative clinical evidence does not show that the manifestations of his service-connected disability were entirely resistant to therapy during this period.  Notably, the examination report reflected that his condition was controllable with therapy, and that the Veteran could maintain full-time employment.  Also, there is no evidence on file that episodes of symptoms were present more than one-third of the time.  Thus, a disability rating in excess of 10 percent is not for application during his appellate period.  See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5025.

From August 18, 2008 through September 26, 2010,the Veteran was afforded a VA examination in January 2009 to assess the severity of his fibromyalgia.  At that time, he reported symptoms throughout his entire body, ranging from his neck to his feet.  He also complained of easy fatigability, headaches, sleep disturbance, stiffness, anxiety, depression, Raynaud's-like symptoms, and paresthesia.  Of those, the fatigue, headache, and stiffness occur daily, constantly.  The examiner noted that, as such, these symptoms occur more than two thirds of the year.  The Veteran reported tingling two to three times per day.  Symptoms were triggered by stress and exposure to cold.  He reported that he had to exercise in order to perform daily functions.  He was treated with Naprosyn from April 2008 through August 2008, but there was not a favorable response to the treatment.  He was treated with Amitriptyline from April 2008 to the date of the examination, and a favorable response was reported, aside from the following symptoms: muscle ache and prickly feeling.  He required continuous treatment to control his disability, though he had not been hospitalized, nor had he undergone surgery.

On objective testing, there was no evidence of a hand tremor.  Posture was normal, and he walked with a normal gait.  He had no difficulty with weight bearing, balancing, or ambulation.  Muscular pain was reported, above and below the waist.  Five tender points were noted, though the disorder did not cause generalized muscle weakness.  There was no change to the fibromyalgia diagnosis.  It was noted that the disorder was active due to ongoing myalgia and the presence of tender points.  See VA examination report, January 14, 2009.

The Board notes that there are no other records during this period which demonstrates a severity greater than shown during the January 2009 VA examination.  As such, there is no evidence, from August 18, 2008, through January 13, 2009, to reflect symptomatology more severe than the currently-assigned evaluation of 20 percent disabling.  However, from January 14, 2009, the Veteran's fibromyalgia was manifested by constant symptoms, to include widespread muscular pain with tender points, with associated fatigue, sleep disturbance, headaches, stiffness, and paresthesias.  One treatment was unsuccessful in its entirety.  The other, while possibly mitigating the Veteran's symptomatology, failed to completely treat his disorder, as he reported constant pain and weakness.  Therefore, while an evaluation in excess of 20 percent is not warranted from August 18, 2008 through January 13, 2009, the Veteran is entitled to the maximum rating of 40 percent for fibromyalgia from January 14, 2009.

As to the final period on appeal, from September 27, 2010, the Veteran has been afforded the highest available schedular rating for his disability.  During his VA examination on September 27, 2010, he reported constant pain, 7/10, from his neck to his feet.  This includes the bilateral wrists, elbows, shoulders, knees, and ankles.  He also reported intermittent episodes of stiffness in the arms, shoulders, and thighs.  He stated that the symptoms were triggered by physical activity and rainy weather.  He also reported sleep difficulty twice per week.  Daily fatigue and headaches were reported, as well as intermittent episodes of numbness and tingling in the first three digits and arms, bilaterally.  He treated his pain with naproxen and sports cream, but achieved only partial relief.  He denied a history of hospitalization or incapacitating episodes.  While the symptoms do not affect his activities of daily living, the Veteran noted that he was forced to quit his job due to the manifestations of the disorder.  

On examination, cranial nerves II through XII were grossly intact, and a sensory examination was normal.  His diagnosis of fibromyalgia was continued, and the examiner noted that treatment only brought partial relief.  The aforementioned examination revealed 6 of 18 tender points.  See VA examination report, September 27, 2010.

Under Diagnostic Code 5025, a 40 percent rating is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  Here, the Veteran's symptoms clearly meet the schedular criteria, and thus his disability is properly rated for this period.  As noted, a 40 percent rating is the maximum schedular rating under the Diagnostic Code.


Restrictive airway disease

The Veteran's lung disability, restrictive airway disease, is assigned a non-compensable rating prior to August 18, 2008, a 10 percent rating from August 18, 2008, to September 26, 2010, and a 30 percent rating from September 27, 2010.  This disability is pursuant to Diagnostic Code 6603.  In order to warrant a compensable rating of 10 percent, the Veteran's lung condition must be characterized by forced expiratory volume in one second (FEV-1) of 71- to 80-percent predicted, or forced expiratory volume in 1 second/forced vital capacity (FEV-1/FVC) of 71 to 80 percent; or diffusion capacity of carbon monoxide, single breath [DLCO (SB)] 66- to 80-percent predicted. 

When forced expiratory volume at one second is 56 to 70 percent predicted, or when the ration of forced expiratory volume at one second to forced vital capacity is 56 to 70 percent, or when a diffusion capacity of the lung for carbon monoxide by single breath method is 56 to 65 percent predicted, a 30 percent rating is assigned.  A 60 percent evaluation is assigned when forced expiratory volume at one second is 40 to 55 percent predicted, or; when forced expiratory volume at one second/forced vital capacity ratio is 40 to 55 percent predicted, or; when a diffusion capacity of the lung for carbon monoxide by single breath method of 40 to 55 percent predicted, or when there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio respiratory limit).  38 C.F.R. § 4.96, Diagnostic Code 6603. 

Regarding the appellate period prior to August 18, 2008, private treatment records from June 2004 note a diagnosis of bronchitis, though a scan of the chest did not correlate to the Veteran's clinical symptoms.  No mediastinal or hilar lymphadenopathy was identified.  Normal-sized notes were identified in various locations.  Pulmonary parenchymal windows demonstrated some areas of dependant atelectasis or infiltrate, perhaps more prominently seen in the posterior aspect of the right upper lobe, though no suspicious pulmonary pareenumal masses were found.

During a May 2005 VA examination, the Veteran reported a history of shortness of breath with exercise and during work.  He denied a history of asthma or bronchitis, though he did have a history of pneumonia.  He was a smoker at that time, and began smoking in 1980.  He smoked eight cigars per day.  He denied chronic cough and sputum production.  He had not undergone hospitalization for this disability.

On examination, respiratory movements were even and without the use of accessory muscles.  Breath sounds were clear to auscultation.  X-ray evidence demonstrated that the lungs were essentially clear.  A pulmonary function test (PFT) was conducted so as to evaluate lung function and degree of disability.  These results show the Veteran's FEV-1 was 78 percent predicted and FEV-1/FVC was 82 percent.  The Veteran's DLCO was 86 percent.  The examiner noted that there was no airflow limitation, with a mild restrictive impairment and normal gas transfer.  This FEV-1/FVC and DLCO measurements warrant a non-compensable evaluation per 38 C.F.R. § 4.97, Diagnostic Code 6603.   As there are no other PFTs of record, the evidence of record does not support a compensable disability evaluation prior to August 18, 2008.

As to the second period, from August 18, 2008, to September 26, 2010, a January 2009 VA/QTC examination report noted shortness of breath after walking a distance of two city blocks.  Again, he denied cough with sputum.  He did not experience a loss of appetite or orthopnea.  He did not experience asthma attacks, nor did he contract infection easily as a result of his disorder.  He did not require the assistance of a machine for respiration, nor was he receiving any treatment.  

On examination, breath sounds were symmetric with nor ronchi or rales.  The expiratory phases were within normal limits.  A PFT demonstrated that the Veteran's FEV-1 was 85 percent predicted and FEV-1/FVC was 75 percent, following the bronchodilator.  Prior to September 27, 2010, there are no additional PFTs of record.  Based on the evidence described above, the Veteran's symptoms during this period most nearly approximate the criteria for a 10 percent evaluation.  The record shows a FEV-1/FVC of no worse than 75 percent, which is within the 71 to 80 percent range necessary for a 10 percent evaluation.  As such, a higher rating is not warranted for the appellate period from August 18, 2008, to September 26, 2010.  See 38 C.F.R. § 4.97, Diagnostic Code 6603. 

During the Veteran's October 2009 Board hearing, he testified that he was forced to quit smoking, which he thought was the problem.  However, he noted that he was always short of breath, and that he coughed brown phlegm.  He also stated that it was very difficult to breathe at night.  He complained of chest pain, and noted that he had a current diagnosis for emphysema.  See Transcript, p. 11.

Regarding the final staged rating period, from September 27, 2010, for which the veteran is currently assigned a 30 percent rating, the Veteran's most recent VA pulmonary examination took place in September 2010.  At that time, he again reported dyspnea with physical activity, though denied shortness of breath at rest.  He denied incapacitating episodes, and he did not take any respiratory medications.  His symptoms did not have an impact on his ability to perform activities of daily living.  

A chest x-ray revealed no acute focal pulmonary consolidations or pleural effusions.  There was no pneumothorax.  There was a minimal amount of persistent linear density in the left lower lobe, which most likely represented a sub-segmental atelectasis or pulmonary parenchymal scar.  There was no radiographic evidence of acute cardiopulmonary disease.

PFT results show the Veteran's FEV-1 was 87 percent predicted and FEV-1/FVC was 88 percent.  The Veteran's DLCO was 58 percent.  As such, the Board has determined that preponderance of the evidence is in favor of the assignment of a 30 percent evaluation, but no more, for a lung disability from September 27, 2010 (due to a DLCO of 58 percent predicted).  A higher rating is not warranted, as the DLCO percentage was not 55 or less.  See 38 C.F.R. § 4.7, Diagnostic Code 6603.

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 6601 (bronchiectasis) and 6602 (bronchial asthma) are not applicable, as the medical evidence does not show that the Veteran has been diagnosed with either condition.  Additionally, as the rating criteria for Diagnostic Codes 6600 (chronic bronchitis) and 6604 (chronic obstructive pulmonary disease) are identical to that of Diagnostic Code 6603, under which the Veteran is currently rated, the Board will not further address either Diagnostic Code 6600 or 6604.

Headaches

The Veteran's service-connected tension headaches are currently assigned a rating of 10 percent, prior to September 27, 2010, and a rating of 50 percent from September 27, 2010.  This disability has been evaluated by analogy to migraine headaches pursuant to Diagnostic Code 8100.  Under this provision, a 10 percent evaluation is assigned for headaches with characteristic prostrating attacks averaging one in two months over the previous several months.  A 30 percent evaluation may be assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A 50 percent evaluation is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a DC 8100.

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

For the rating period prior to September 27, 2010, the Veteran's headaches have been assigned a 10 percent disability evaluation.  He contends that his headaches are more disabling than currently contemplated by the current evaluation.  As noted above, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Private treatment reports note a diagnosis of migraine headaches in June 2004.  He also reported for treatment for a headache disorder in August 2004, where he was diagnosed with a converted migraine disorder.

A VA examination report, dated May 5, 2005, noted that the Veteran reported a history of headaches that began in 1990.  He stated that the headaches occurred twice weekly, with a sudden onset.  Triggers included loud noises and bright lights.  He reported pain ranging from 7-8/10, with varying duration (up to all day).  He was employed at that time, and he noted that over-the-counter medication generally alleviated his headaches when at work.  He denied any visits to the emergency room, or periods of hospitalizations, due to his headaches.  He notes that he probably lost 20-25 days of work in 2004 due to this disability.  

The Veteran's diagnosis of tension headaches was confirmed.  The examiner noted that the Veteran was somewhat responsive to the medications he was taking, and reiterated that the Veteran had not visited the hospital due to his headaches.  While the Veteran noted many days of work missed due to this disorder, the examiner stated that, with prophylactic and abortive medications, it was feasible that the Veteran should be able to work on a full-time basis.  See examination report, May 5, 2005.  

A private report, dated October 2007, documented the Veteran's reports of migraine headaches that were intermittent.  He reported severe frontal headaches aggravated by bright lights and music.  See Private report, October 6, 2007.

The Veteran was afforded a VA/QTC examination in January 2009 in order to address the severity of his headache disability.  At that time, he reported headaches characterized by a sharp pain all around his head.  When these occur, he would stay in bed and was unable to do anything.  He stated that the experienced these headaches four times per day on average, and that each lasted for 30 minutes.  Symptoms associated with the headaches included blurred vision and ringing in the ear.  During these attacks, he noted that he was unable to perform daily functions.  He treated headaches with aspirin, though he reported a lack of concentration and temper until the symptoms were alleviated.  While the neurological examination was normal, there was no change in the Veteran's diagnosis.  See QTC examination report, January 14, 2009. 

Based on the foregoing, the Board finds that the Veteran's headaches do not meet the criteria for a 30 percent evaluation prior to January 2009.  Here, the Veteran reported that he was able to continue working following the onset of a headache, on most occasions, with the aid of medication.  There is no evidence of record to demonstrate prostrating attacks, and there were no visits to the hospital or the emergency room.  As such, an evaluation of 30 percent is not warranted for this period pursuant to Diagnostic Code 8100.

 From January 14, 2009, while characteristic prostrating attacks were not reported, the Board recognizes that the Veteran reported headaches several times per day over several months.  The evidence reflects that, during these periods, he was unable to function and was forced to remain in bed.  However, the evidence prior to September 27, 2010, does not demonstrate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability to warrant a rating in excess of 30 percent.  See id.  The Veteran's headaches were relieved by sleep and medication; and while he missed several days of work, there is no indication of severe economic inadaptability during any period prior to September 27, 2010.  Accordingly, the Board concludes that a rating of 30 percent for tension headaches from January 14, 2009, though September 27, 2010, is warranted. 

At his October 2009 hearing, the Veteran testified that his headaches hat worsened since his September VA examination.  See Transcript, p. 3.  He stated that he was not treated by VA for headaches at that time.  See Transcript, p. 4.  

With respect to the period appellate beginning September 27, 2010, the Veteran is in receipt of the maximum evaluation for headaches pursuant to the rating schedule (50 percent).  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A VA examination conducted on that date revealed daily headaches with intermittent episodes of nausea, photophobia, and phonophobia.  He noted that the headaches started in the frontal region and then spread to the entire head.  He reported intermittent episodes of daily headaches which last from two to four hours, and rated the pain at 7/10.  He noted that he was able to function during these episodes.  He further reported prostrating attacks, associated with severe headaches, three to four times per month lasting six to seven hours.  During these severe attacks, he was unable to get out of bed or function.  He noted that they were triggered by bright light and sound.  

The examiner diagnosed the Veteran with migraine headaches, noting that attacks were chronic and frequent (daily).  Prostrating attacks were noted, occurring several times per month.  The Veteran was unemployed, and on disability, at the time of the examination.  It was further noted that, during prostrating attacks, the Veteran would be unable to work.  See VA examination report, September 27, 2010.

Based on the foregoing evidence, the Board finds that the Veteran's tension/migraine headaches meet the criteria for the maximum 50 percent evaluation beginning September 27, 2010.  In this regard, he has been shown to have prostrating and prolonged attacks productive of severe economic inadaptability since September 27, 2010.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  With respect to a rating in excess of 50 percent, the Board observes that a higher schedular disability rating is not available under the appropriate rating criteria.

Conclusion

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of each claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing lumbar pain, joint pain, shortness of breath, and prostrating headaches.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has also carefully reviewed lay statements offered on behalf of the Veteran, received in March 2005.  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, as well as statements from those who are competent to observe his symptomatology, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which neither the Veteran, nor the authors of lay statements of record, has been shown to have, and these types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, the Board finds the objective medical findings and opinions provided by VA/QTC examiners should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that any disability discussed herein has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of each disability have been accurately reflected by the schedular criteria.  In the case of the Veteran's ratings of 40 percent for fibromyalgia, and 50 percent for headaches, the Board notes again that these are the maximum schedular ratings for these disabilities.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted for any issue currently on appeal.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to a disability rating greater than 10 percent, prior to January 14, 2009, for service-connected chronic lumbar strain with mild facet arthropathy and mild degenerative disc disease, is denied. 

Entitlement to an evaluation of 20 percent, but no higher, from January 14, 2009, to September 26, 2010, is granted for service-connected chronic lumbar strain with mild facet arthropathy and mild degenerative disc disease, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating greater than 20 percent, from September 27, 2010, for service-connected chronic lumbar strain with mild facet arthropathy and mild degenerative disc disease, is denied. 

Entitlement to a disability rating greater than 10 percent, prior to August 18, 2008, for service-connected fibromyalgia, is denied. 

Entitlement to a disability rating greater than 20 percent, from August 18, 2008 through January 13, 2009, for service-connected fibromyalgia, is denied.

Entitlement to a disability rating of 40 percent, but no higher, from January 14, 2009, through September 26, 2010, for service-connected fibromyalgia, is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a disability rating greater than 40 percent, from September 27, 2010, for service-connected fibromyalgia, is denied. 

Entitlement to a compensable disability rating, prior to August 18, 2008, for service-connected restrictive airway disease, is denied. 

Entitlement to a disability rating greater than 10 percent, from August 18, 2008 through September 26, 2010, for service-connected restrictive airway disease, is denied. 

Entitlement to a disability rating greater than 30 percent from September 27, 2010, for service-connected restrictive airway disease, is denied. 

Entitlement to a disability rating greater than 10 percent, prior to January 14, 2009, for a service-connected headache disability, to include tension and migraine headaches, is denied.



Entitlement to a disability rating of 30 percent, but no higher, from January 14, 2009, to September 27, 2010, for a service-connected headache disability, to include tension and migraine headaches, is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a disability rating of 50 percent from September 27, 2010, for a service-connected headache disability, to include tension and migraine headaches, is denied. 


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


